Title: To Benjamin Franklin from César Bucquet, 22 August 1783
From: Bucquet, César
To: Franklin, Benjamin


          
            Monsieur,
            Paris quai Peltier Ce 22 aoust 1783
          
          Après un travail assidu de plus de trente années Je Suis parvenu a perfectionner la
            Mouture économique et a la faire Connoitre dans les Provinces ou elle étoit ignorée. Ce
            fait est Constaté tant par des Procès Verbaux qui ont eu lieu dans Ces Provinces que par
            le Rapport des administrateurs de l’hopital Général de Paris. Par Mes procèdés Cet
            hopital épargne annuellement des sommes Considérables. Je Ne Me Suis pas borné,
            Monsieur, au Seul objet de la Mouture économique, J’ai porté Mes Vuës Sur la
            Conservation des grains et farines, par des expériences Reïtérées J’ai enfin Reussi a les préserver de la Corruption qu’ils Contractent dans
            les Magasins ou pendant leur Transport soit par Mer soit par Terre. En Conséquence J’ai
            Cru devoir Consigner le Resultat de Mes expériences dans Ce Mémoire imprimé cy Joint.
            J’ai l’honneur, Monsieur, de Vous l’adresser et de vous prier de vouloir bien agréer Mon
            hommage.
          Je suis avec un profond Respect Monsieur Votre très humble Et très obeïssant
            serviteur
          
            Buquet
          
         
          Notation: Buquet 22. Août 1783.—
        